Name: Commission Regulation (EC) No 2477/2000 of 10 November 2000 on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: accounting;  distributive trades; NA;  financial institutions and credit;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|32000R2477Commission Regulation (EC) No 2477/2000 of 10 November 2000 on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal Official Journal L 286 , 11/11/2000 P. 0023 - 0023Commission Regulation (EC) No 2477/2000of 10 November 2000on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section(1), as last amended by Regulation (EC) No 1259/96(2), and in particular Article 5 thereof,Whereas:(1) Article 3 of Commission Regulation (EEC) No 411/88 of 12 February 1988 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal(3), as amended by Regulation (EC) No 2623/1999(4), lays down that the uniform interest rate used for calculating the costs of financing intervention measures is to correspond to the three months' and 12 months' forward Euribor rates with a weighting of one third and two thirds respectively.(2) The Commission fixes this rate before the beginning of each EAGGF Guarantee Section accounting year on the basis of the rates recorded in the six months preceding fixing.(3) Article 4(1) of Regulation (EEC) No 411/88 lays down that if the rate of interest costs borne by a Member State is lower for at least six months than the uniform interest rate fixed for the Community a specific interest rate is to be fixed for that Member State. The Member States notified these costs to the Commission before the end of the accounting year. Where no costs are notified by a Member State, the rate to be applied is determined on the basis of the reference interest rates set out in the Annex to the said Regulation.(4) The interest rates for the 2001 accounting year must be set in line with those provisions.(5) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1For expenditure incurred during the 2001 EAGGF Guarantee Section accounting year:1. the interest rate referred to in Article 3 of Regulation (EEC) No 411/88 shall be 4,6 %;2. the specific interest rate referred to in Article 4 of Regulation (EEC) No 411/88 shall be- 3,8 % for Sweden- 4 % for Ireland- 4,1 % for France, Austria and Finland- 4,5 % for Italy.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 216, 5.8.1978, p. 1.(2) OJ L 163, 2.7.1996, p. 10.(3) OJ L 40, 13.2.1988, p. 25.(4) OJ L 318, 11.12.1999, p. 14.